Title: From James Madison to Anthony Merry, 1 February 1804 (Abstract)
From: Madison, James
To: Merry, Anthony


1 February 1804, Department of State. “I beg leave to trouble you with the enclosed documents concerning Benjamin Stedham and Andrew Malony, who appear to have been impressed into the British Service, the first into the Isis, and the latter into the Boston Frigate, from American Vessels on the American coast, where it is supposed the frigates still are. In doing this I must ask the favor of your good offices to procure the discharge of the men in question whose Citizenship is fully proved by the documents alluded to.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. Merry acknowledged receipt of JM’s letter on 3 Feb. 1804, stating that he would forward the documents to the commander in chief of the British ships stationed on the U.S. coast and notify him of JM’s request for the men’s release (DNA: RG 59, NFL, Great Britain, vol. 3).


